United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                     REVISED AUGUST 25, 2003                  August 20, 2003
              IN THE UNITED STATES COURT OF APPEALS
                                                           Charles R. Fulbruge III
                      FOR THE FIFTH CIRCUIT                        Clerk



                          No. 02-30318


THEODORE JOHNSON
                                              Plaintiff-Appellee
                             versus

LOUISIANA DEPARTMENT OF EDUCATION; ET AL
                                              Defendants

LOUISIANA DEPARTMENT OF EDUCATION; STATE OF LOUISIANA; PRESIDENT
OF LOUISIANA STATE UNIVERSITY SYSTEM; BOARD OF REGENTS

                                              Defendants-Appellants



                          No. 02-30369


LYNN AUGUST
                                              Plaintiff-Appellee
                             versus

SUZANNE MITCHELL; MAE NELSON; ED BARRAS; DEPARTMENT OF SOCIAL
SERVICES, for the State of Louisiana

                                              Defendants-Appellants
                            - - - - -
      Appeals from the United States District Court for the
                  Eastern District of Louisiana
                            - - - - -

                ON PETITION FOR REHEARING EN BANC
       (Opinion May 5, 2003, 5 Cir., 2003, _____F.3d____)

                        (August 20, 2003)
BEFORE:    KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
           SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
           BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit
           Judges.

BY THE COURT:

          A member of the Court in active service has requested a

poll on the petition for rehearing en banc filed by appellee

Theodore Johnson and a majority of the judges in active service

have voted in favor of granting a rehearing en banc.    Further, a

majority of judges in active service have determined, on the

Court’s own motion, to rehear en banc the consolidated case, Lynn

August vs. Suzanne Mitchell, Et Al.

            Accordingly, IT IS ORDERED that these cases shall be

reheard by the court en banc.    No decision has yet been made with

respect to oral argument.    The Clerk will specify a briefing

schedule for the filing of supplemental briefs.